DETAILED ACTION

1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/21 has been entered.
 
3.  	   Claims 76-84 and 86-96 are pending upon entry of amendment filed on 3/1/21.

4.	     The currently amended claims recite “or fragment thereof”.  Applicant is advised to recite “antigen binding fragment thereof” for consistency.  Fragment thereof reads on any fragments including fragment from Fc.

5.	The following rejections remain.

6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


s 76-84 and 86-96 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Pub. 2004/0197324 (IDS reference, of record) in view of U.S. Pub. 2003/0228306 (IDS reference, newly cited) and U.S. Pub. 2003/0138417 (IDS reference, of record) for the reasons set forth in the office action mailed on 9/1/20.

The ‘324 publication teaches stable antibody formulations comprising a salt and/or buffer at concentration between 100-200mM with at least 100mg/ml of antibody and viscosity of the formulation is less than 50cs (claims 1-27).  The unit of cs is equivalent to cp ([0083]) and the ‘324 publication includes osmolality between about 250mOs and meets the claimed limitation (see [0065]).  

In addition, the '324 publication teaches the use of buffer 20mM histidine at pH 6, 200mM arginine and 0.02% of polysorbate 20 ([0279-282]) and the buffer includes citrate, phosphate or succinate of sodium salt ([0214]) and addition stabilizer or tonicifier such as sucrose, mannitol or combinations thereof ([0216-217]).  Claim 84 reciting the salt being sodium chloride, sodium lactate or gluconate are included in this rejection as the pharmaceutically acceptable acid and base include such ([0067-0072]).  Further, the '324 publication teaches various target proteins include monoclonal antibody, humanized, polyclonal antibody and the proteins include various enzymes and growth factors ([0030-0031, 0044-0050]).  Examples 3-4 discloses 20mM of sodium succinate.

The ‘324 publication teaches various routes of administrations and the articles of manufacture are prepared accordingly.  The formulations are packaged in syringes, injection device, auto-injector and filters in solution or lyophilized forms ([261-271]). 

Moreover, the ‘324 publication teaches addition of 1-20mM of buffer, lyoprotectants varying 10-400mM of sugars and surfactants of 0.005-0.01-5% ([198-204], table 1).  

The disclosure of the ‘324 publication differs from the instant claimed invention in that it does not teach the use of about less than 100mM of (sodium) salt as in claim 76 and PRO140 antibody as in claim 83 of the instant application, respectively.  


The ‘417 publication teaches addition of 75-150mM of NaCl for tonicity modifier that improves antibody stability by protecting protein deamination ([0052-0055]).  Example 7 discloses about 100mM of NaCl and the lower limit of NaCl is 75mM.  Given that the combination of NaCl as taught by the ‘417 publication and the ‘324 publication (e.g. 20mM of sodium succinate) does not exceed 120mM and meets the claimed limitation.  Applicant is advised to limit the concentrated protein as PRO140 antibody and the buffer and sodium salt concentration of less than 110mM.

The claimed range of less than about 100mM is within the prior art range.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP 2144.05

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use stabilizing antibody formulations taught by the ‘324 publication and '417 publication for the therapeutic antibody taught by the ‘306 publication.   

One of ordinary skill in the art would have been motivated to do so because the formulations taught by the '324 publication is suitable for various antibodies ([0030-0032]) and the antibody of the ‘306 publication would be benefited for improving stabilization of storage as well as lowering viscosity.  

From the teachings of references, it would have been obvious to one of ordinary skill in the art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time of invention was made, as evidenced by references, especially in the absence of evidence to the contrary.

Applicant’s response filed on 3/1/21 has been fully considered but they were not persuasive.


However, the ‘324 publication provides basis for low salt combinations in claim 1 having protein or antibody 100-260mg/ml, arginine-HCl of 50-200mM, histidine at 10-100mM, polysorbate at 0.01-0.1% at pH 5.5-7, kinematic viscosity of about 50cs or less and osmolality from 200-450 mOsm/kg. Using the lower end of the disclosed concentrations of the excipients and NaCl from the ‘417 publication, the combination of the references results in about 110-120 mM of tonicifier.  Especially in lack of specific tonicifier combination and concentration, the ‘324 publication discloses 10-100mM of histidine and 75mM of NaCl from the ‘417 publication. Note that though Arginine-HCl is added in '324 publication to reduce aggregates such as a stabilizer.
Further, Applicant has asserted that the arginine in the ‘324 publication is an essential part and it is not impermissible to modify, reconstruct or redesign the elements.  
Even though Arginine-HCl is an important element in the ‘324 publication and it is not required in the claimed invention, the currently amended claims does not exclude arginine-HCl in claim 1.  The tonicifier combination in claim 1 allows any sodium salt and buffer and the composition allows any other excipients, note the term comprising.  If Applicant intends to limit tonicifier to NaCl and a specific buffer with the concentration of 110-120mM, it is advised to recite such limitations. Therefore, the combination of references remains obvious and the rejection is maintained.
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

9.	Claim(s) 76-84 and 86-96 are rejected on the ground of nonstsatutory obviousness type double patenting as being unpatentable over claims 1-21 of U. S. Pat 9,956,165. 

Although the conflicting claims are not identical, they are not patentably distinct from each other because both claims recite compositions comprising protein between 100-200mg/ml, tonicifier and a buffer in 110mM-120mM having osmolality of less than 290mOs/kg.  

As Applicant has requested that this double patenting rejection be held in abeyance until patentable subject matter has been identified in the instant application, the double patenting rejection is maintained.

10.	No claims are allowable.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Yunsoo Kim
Patent Examiner
Technology Center 1600
May 25, 2021 
/YUNSOO KIM/Primary Examiner, Art Unit 1644